              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

LYNE WHEELER,                              )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )              Case No. CIV-18-49-D
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner of Social              )
Security Administration,                   )
                                           )
                     Defendant.            )

                                          ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 20] issued by United States Magistrate Judge Gary M. Purcell pursuant to 28 U.S.C. §

636(b)(1)(B). In this action for judicial review under 42 U.S.C. § 405(g), Judge Purcell

recommends affirming the Commissioner’s final decision denying Plaintiff’s applications

for disability insurance and supplemental security income benefits. Plaintiff has filed a

timely objection. Thus, the Court must make a de novo determination of the specific issues

raised by Plaintiff’s objection, and may accept, modify or reject the recommended decision.

See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3).

       Briefly stated, the administrative law judge (ALJ) determined Plaintiff is not

disabled as defined by the Social Security Act, finding in the sequential analysis as follows:

Plaintiff has not engaged in substantial gainful activity since the alleged onset date (R. 19);

Plaintiff has severe impairments of degenerative disc disease, seizure disorder, major

depressive disorder and generalized anxiety disorder (R. 19); these impairments, however,
do not meet or equal a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1 (R.

20); Plaintiff has the residual functional capacity (RFC) to perform light work as defined

in 20 CFR § 404.1567(b) and 416.967(b) “except she can never climb ladders, ropes, or

scaffolds; can occasionally stoop, crouch, or kneel; should avoid use of dangerous

machinery and exposure to unprotected heights; can understand, remember, and carry out

simple but not detailed instructions; and can occasionally interact with the public” (R. 21-

22); Plaintiff is unable to perform any of her past relevant work; but there are other jobs

existing in significant numbers in the national economy that Plaintiff can perform, taking

into account her age, education, work experience, and RFC (R. 26).

              On appeal to this Court, Plaintiff presents two arguments to justify reversal of the

Commissioner’s decision: 1) the ALJ failed to weigh the medical opinion of Plaintiff’s

treating physician, Saria Refai, M.D., concerning Plaintiff’s seizure related limitations1;

and 2) the ALJ misrepresented the nature of Plaintiff’s non-compliance with her seizure




                                                            
1
  Specifically, Plaintiff cites to general seizure precautions, which Dr. Refai included in his
treatment notes for each visit with Plaintiff:
 
              Seizure Precautions/Warning: Patient was advised to avoid driving,
              operating machinery, tall heights, bathing/swimming alone and to avoid any
              and all activity where sudden loss of consciousness or awareness could result
              in bodily injury or death to either the patient or an innocent bystander. The
              patient was advised to comply with OK State Law and to avoid the above
              mentioned situations. They were advised to continue seizure precaution
              behavior until free of seizure and/or blackout event for at least 6 months. She
              should be reevaluated by a physician at that time.

(R. 437, 441, 444, 531).
                                                               2
 
medication, which led to the ALJ improperly omitting seizure related limitations from

Plaintiff’s RFC.

       In his Report, Judge Purcell carefully addresses these issues based on the

administrative record and controlling legal authorities. He concludes that the ALJ’s

decision not to consider the general seizure precautions in Dr. Refai’s treatment notes does

not constitute reversible error. Further, he concludes that the ALJ’s evaluation of the

existing medical and opinion evidence related to Plaintiff’s seizure condition was

supported by substantial evidence. Judge Purcell also concludes that the ALJ’s evaluation

of Plaintiff’s medication non-compliance was supported by the record. Plaintiff challenges

these conclusions in her Objection.

       Upon independent review of the record and de novo consideration of the issues

raised, the Court fully concurs with Judge Purcell’s analysis and conclusions. In her

Objection, Plaintiff challenges Judge Purcell’s finding that the general warning repeated

verbatim four times, and never modified, in Dr. Refai’s treatment notes is not a medical

opinion as defined by Social Security regulations. “Medical opinions are statements from

acceptable medical sources that reflect judgments about the nature and severity of your

impairment(s), including your symptoms, diagnosis and prognosis, what you can still do

despite impairment(s), and your physical or mental restrictions.”             20 C.F.R. §

404.1527(a)(1); 416.927(a)(1). Aside from general seizure precautions, there is no express

statement from Dr. Refai as to Plaintiff’s physical restrictions or functional limitations at

work. A “true medical opinion” would contain the physician’s “judgment about the nature

and severity of [Plaintiff’s] physical limitations, or any information about what activities

                                             3
 
[she] could still perform.” Cowan v. Astrue, 552 F.3d 1182, 1189 (10th Cir. 2008). The

burden was on Plaintiff to provide evidence that supports her allegations of functional

limitations. Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir. 2003) (claimant bears the

burden of establishing a prima facie case of disability at steps one through four).

Accordingly, the Court agrees with Judge Purcell that Plaintiff does not identify any

statements of medical opinion by Dr. Refai that the ALJ failed to address.

              Further, the ALJ’s finding that Plaintiff has the RFC to perform light work as

defined in 20 C.F.R. § 404.1567(b) and 416.967(b), with some exceptions, is supported by

substantial evidence in the record. In September 2015, state agency consultant Luther

Woodcock, M.D., noted that although Plaintiff does not drive due to seizures, she can make

simple meals, care for her son2, shop weekly and do light household chores. (R. 57). Dr.

Woodcock opined that Plaintiff had the RFC to occasionally lift and/or carry up to 20

pounds and frequently lift and/or carry up to 10 pounds. (R. 55). He further opined that

Plaintiff could stand and/or walk about six hours in an eight-hour workday, but that she

should avoid even moderate exposure to machinery and heights. (R. 56). In November

2015, state agency consultant Herbert Meites, M.D., offered an identical opinion. (R. 80-

82). This is consistent with the ALJ’s determination that Plaintiff can perform light work

but should avoid using dangerous machinery and exposure to unprotected heights. (R. 21-

22).



                                                            
2
 The record reflects that Plaintiff is a single parent of a 12-year-old child with special
needs. (R. 20, 334, 439).
                                                               4
 
              Additionally, the ALJ’s RFC finding is consistent with Dr. Refai’s records, which

demonstrate that Plaintiff only has seizures when she is not fully compliant with her

medication. (R. 25). Plaintiff began treatment with Dr. Refai in November 2015. (R. 435).

She reported that eight years prior she had three seizures within a six-month period, which

she was told was related to pain medication. (R. 435). After discontinuing the pain

medication, the seizures stopped until October 2014.3 (R. 435). Her primary care physician

prescribed 500 mg of Keppra in the morning and 1,000 mg of Keppra in the evewning, but

Plaintiff decided to take 500 mg of Keppra twice daily because she thought the Keppra was

causing memory loss. (R. 435). Dr. Refai started Plaintiff on 25 mg of Topamax daily to

gradually increase to 50 mg twice daily. (R. 437). Dr. Refai advised Plaintiff to gradually

taper off the Keppra. (R. 437). An EEG in December 2015 was normal. (R. 434).

              On follow-up with Dr. Refai in January 2016, Plaintiff reported that she had two

spells of seizure activity since her initial visit two months prior. (R. 439). She did not seek

any medical attention after the two spells. (R. 439). She admitted that she had not

increased her daily dose of Topamax as prescribed and was only taking half the prescribed

dosage. (R. 439).

              In April 2016, Plaintiff indicated to Dr. Refai that she had only one spell since her

previous visit three months prior, when her Topamax dosage was increased to the

previously prescribed levels. (R. 442). Dr. Refai started her on 25 mg of Lamictal daily

                                                            
3
 Plaintiff represented to Dr. Refai at her January 20, 2016 visit that since October 2014,
she had one spell every four to six weeks. (R. 439). However, at the September 1, 2016
hearing in front of the ALJ, Plaintiff represented she was experiencing seizures once a
month. (R. 37).
                                                               5
 
to be increased to 25 mg twice daily, if no side effects. Dr. Refai advised Plaintiff that

“[w]hen she is on Lamictal 25 mg [twice daily], she can lower the dose of Topamax

gradually by 25 mg every week and stay on 25 mg [twice daily].” (R. 443).

              However, when Plaintiff followed up with Dr. Refai in August 2016, she reported

continued seizure activity. (R. 529). She admitted, though, that she had stopped taking

Topamax entirely after her last visit due to side effects. (R. 529). She reported taking 25

mg of Lamictal twice daily. (R. 529). Dr. Refai advised Plaintiff to increase her evening

dose of Lamictal to 50 mg daily and continue taking 25 mg of Lamictal in the morning.

(R. 531).

              In her Objection, Plaintiff also asserts that Judge Purcell “misunderstands” her

argument concerning non-compliance with Topamax. Although Plaintiff does not disagree

with the ALJ and Judge Purcell’s finding that she was non-compliant with taking her

Topamax, Plaintiff argues that such non-compliance was irrelevant because by April 2016,

she was only prescribed Topamax for migraines and not for seizures. Plaintiff’s argument

regarding this issue completely mistakes the record and Dr. Refai’s treatment records.4

              Dr. Refai wrote in an April 11, 2016 treatment note that he started Plaintiff on 25

mg of Lamictal daily to be increased to 25 mg twice daily, if there were no side effects.

(R. 443). Dr. Refai advised Plaintiff that “[w]hen she is on Lamictal 25 mg [twice daily],

she can lower the dose of Topamax gradually by 25 mg every week and stay on 25 mg


                                                            
4
 At Pages 6-7, Plaintiff’s counsel directly misquotes Dr. Refai’s April 11, 2016 treatment
notes and mistakes the sequence of Dr. Refai’s statements in that report. Compare Pl.’s
Objection [Doc. No. 21 at 6-7] to (R. 443-444).
                                                               6
 
[twice daily].” (R. 443). Thus, it is clear from the record that Dr. Refai was still prescribing

Plaintiff Topamax for her seizures in April 2016.5 At her follow-up appointment on August

8, 20166, Plaintiff reported that she stopped taking Topamax after her last visit. (R. 529).

She reported continued seizure activity. (R. 529). The record is clear that Plaintiff’s

decision to stop taking Topamax was contrary to Dr. Refai’s medical advice. Therefore,

the ALJ’s assessment of Plaintiff’s non-compliance with her medication is supported by

substantial evidence.

              For these reasons, and the reasons explained by Judge Purcell, the Court finds the

ALJ’s decision is supported by substantial evidence and is consistent with applicable legal

authorities.

              IT IS THEREFORE ordered that the Report and Recommendation [Doc. No. 20] is

ADOPTED in its entirety. The Commissioner’s decision is AFFIRMED. Judgment shall

be entered accordingly.

              IT IS SO ORDERED this 1st day of November 2018.




 



                                                            
5
    It appears that Plaintiff was also taking Topamax for her migraines. (R. 444).
6
  Topiramate is listed under current medications on the August 8, 2016 treatment note. (R.
529). Topiramate is used to treat seizures and is often sold under the brand name Topamax.
It is also used to prevent migraine headaches but not to relieve the pain of migraine
headaches when they occur. U.S. National Library of Medicine, Medline Plus,
https://medlineplus.gov/druginfo/meds/a697012.html (last visited Nov. 1, 2018).
                                                               7
 
